Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 15 April 2022.
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3,10-12,14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elbert (US PG PUB No. 2014/0343433) in view of Takata (US PG PUB No. 7,089,427)
As per claim [1,12] a sensing system (see Elbert FIG 2), comprising a patient interface module (PIM) (see Elbert FIG 2: 220) communicatively disposed between a processing system (see e.g., Elbert FIG 2: 246) and a sensing device configured to obtain measurement data associated with a body of a patient while positioned within the body (see Elbert FIG 6: 602), the sensing device comprising a memory (see Elbert [0042]), wherein the patient interface module comprises: a controller operable to:
However, Elbert does not expressly disclose but in the same field of endeavor Takata discloses a sensing system comprising a interface module (see Elbert FIG 1: 200)
read data stored on the memory of the sensing device using a first signal voltage (see Takata COL 7 LINES 50-55); and 
write to the memory to disable further operation of the sensing device using a second signal voltage (see Takata COL 7 LINES 19-30); and 
a voltage switch (see Takata FIG 2: 44) configured to selectively output the first signal voltage or the second signal voltage (see Takata COL 7 LINES 50-55).
It would have been obvious to modify Elbert to implement a voltage switch as taught by Takata.
The suggestion/motivation for doing so would have been for the benefit of implement a security operation (see Takata COL 1 LINES 5-15)
Therefore it would have been obvious to modify Elbert to further implement a voltage switch as taught by Takata for the benefit of security operation to arrive at the system as specified in the claims. 
As per claim [2,14], the system of claim 1, 
wherein the voltage switch comprises a plurality of electronic components (see e.g., Takata FIG 2: 46, 48).
As per claim [3,15], the system of claim 2, 
wherein the plurality of electronic components comprises a plurality of transistors (see Takata FIG 2: 46).
As per claim 10, the system of claim 1, further comprising:
the sensing device; and the processing system (see Elbert FIG 2).
As per claim 11, the system of claim 10, 
wherein the sensing device is an intraluminal sensing device configured to obtain physiology measurement data associated with a body lumen of the patient while positioned within the body lumen (see Elbert [0017]).
Claim 4-6,9,16-18,21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elbert (US PG PUB No. 2014/0343433) in view of Takata (US PG PUB No. 7,089,427) as applied to claims 1 and 3 above and further in view of Kushnarenko (US PG PUB No. 2009/0097345)
As per claim [4,16], the system of claim 3, 
However, Elbert does not expressly disclose but in the same field of endeavor Kushnarenko discloses 
wherein the plurality of transistors comprises a plurality of metal—oxide—semiconductor field-effect transistors (MOSFETs) (see Kushnarenko [0086])
It would have been obvious to modify Elbert to further use MOSFETs as taught by Kushnarenko.
The suggestion/motivation for doing so would have been for the benefit of storing electrical charge for extended period (see Kushnarenko [0086]).
Therefore it would have ben obvious to modify Elbert to utilize MOSFETs as taught by Kushnarenko for the benefit of storing electrical charge to arrive at the invention as specified in the claims. 
As per claim [5,17], the system of claim 4,
 wherein the plurality of MOSFETs comprises a p-channel MOSFET and a plurality of n-channel MOSFETs (see Kushnarenko [0104])
As per claim [6,18], the system of claim 1, 
However, Elbert does not expressly disclose but in the same field of endeavor Kushnarenko discloses 
wherein the second signal voltage is associated with a command to erase the memory (see Kushnarenko [0095]).
It would have been obvious to modify Elbert to further implement command to erase the memory as taught by Kushnarenko.
The suggestion/motivation for doing so would have been for the benefit of erasing the memory (see Kushnarenko [0095])
Therefore it would have been obvious to modify Elbert to implement a command to erase the memory as taught by Kushnarenko for the benefit of erasing the memory to arrive at the invention as specified in the claims. 
As per claim [9,21], the system of claim 1, 
However, Elbert does not expressly disclose but in the same field of endeavor Kushnarenko discloses
wherein the memory comprises an EEPROM (see Kushnarenko [0185]).
It would have been obvious to modify Elbert to further implement command to erase the memory as taught by Kushnarenko.
The suggestion/motivation for doing so would have been for the benefit of erasing the memory (see Kushnarenko [0095])
Therefore it would have been obvious to modify Elbert to implement a command to erase the memory as taught by Kushnarenko for the benefit of erasing the memory to arrive at the invention as specified in the claims. 
Claim 7-8,19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elbert (US PG PUB No. 2014/0343433) in view of Takata (US PG PUB No. 7,089,427) as applied to claims 1 and 3 above and further in view of Magee (US PG PUB No. 2014/0276603)
As per claim [7,19], the system of claim 1, 
However, Elbert does not expressly disclose but in the same field of endeavor Magee discloses 
wherein the second signal voltage is associated with a command to write a date stamp to the memory (see Magee [0057]: “As a further example, the use indicator 808 can contain detailed information about the usage history of the catheter, Such as one or more start and stop timestamps for each energization cycle of the catheter, a description of how the catheter had been used, timing information describing how long the catheter had been used, and other relevant usage information which can be acted upon during Subsequent reuse”)
It would have been obvious to modify Elbert to further write a date stamp to the memory. 
The suggestion/motivation for doing so would have been for the benefit of collecting relevant usage information which can be acted upon (See Magee[0057]).
Therefore it would have been obvious to modify Elbert to implement command to further store date stamp to the memory as taught by Magee for the benefit of collecting and storing relevant information to arrive at the invention as specified in the claims. 
As per claim [8,20], the system of claim 7, 
wherein the date stamp is representative of a use date of the sensing device to obtain the measurement data (See Magee[0057]).
CONCLUSION 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
20060010302: FIG 1 Reader/Writer to disable Device
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173. The examiner can normally be reached MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KALPIT PARIKH/
Primary Examiner, Art Unit 2137                                                                                                                                                                                                        
KALPIT . PARIKH
Primary Examiner
Art Unit 2137